Citation Nr: 1015050	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  09-18  650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating, 
from June 29, 1998 to May 22, 2008, for left knee sprain.

2.  Entitlement to an initial staged disability rating in 
excess of 10 percent from May 23, 2008, for left knee sprain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to July 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Winston-
Salem, North Carolina Department of Veterans' Affairs (VA) 
Regional Office (RO).  

In June 1998, the Veteran filed a claim to reopen his claim 
for service connection for left knee sprain, which had been 
previously denied by March 1997 Board decision.  The RO 
denied this claim in June 2004 rating decision and the 
Veteran appealed the decision.  In a January 2008, the Board 
reopened the claim for service connection for left knee 
sprain and remanded this matter for additional development.  
By a June 2008 rating decision, the RO granted service 
connection for left knee sprain and assigned a noncompensable 
(0 percent) disability rating, effective June 29, 1998 (the 
date the Veteran filed to reopen his claim for service 
connection for a left knee sprain).  Also, in this rating 
decision, the RO assigned a 10 percent disability rating for 
left knee sprain, effective May 23, 2008, thereby staging the 
Veteran's disability ratings for his left knee sprain.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran 
appealed this decision.  

The Veteran testified at a hearing in the VA Central Office 
in Washington, D.C., before the undersigned Veterans' Law 
Judge in November 2009.  A transcript of that hearing has 
been associated with the claims file.  The Board notes that, 
while the Veteran has several issues on appeal, the November 
2009 hearing addressed only the issues related to the 
Veteran's left knee sprain as another Veterans' Law Judge 
addressed the remaining issues on appeal in a separate 
hearing.  


FINDINGS OF FACT

Throughout the duration of the appeal, the Veteran's left 
knee sprain is manifested by osteoarthritis as established by 
x-rays and objective findings of moderate knee effusion, a 
mild limp to an antalgic gait, and pain on active motion of 
the left knee with normal extension and limited flexion 
ranging between 50 to 135 degrees with pain at 125 degrees, 
but without any additional limitation of motion after 
repetitive motion due to pain, fatigue, weakness or lack of 
endurance.  The evidence of record contains no objective 
findings of instability or subluxation of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 
percent, from June 29, 1998, for a left knee sprain have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2009).

2.  The criteria for an initial disability rating in excess 
of 10 percent for a left knee sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.3, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection in the May 2004 rating decision, he was 
provided notice of the VCAA in June 2001.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in March 2006, 
pertaining to the downstream disability rating and effective 
date elements of his claim, and was furnished a Supplemental 
Statement of the Case with respect to the issue of service 
connection in December 2009 and was provided a May 2009 
Statement of the Case with respect to the increased rating 
claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for left knee 
sprain has been established and an initial rating for this 
condition has been assigned.  Thus, the Veteran has been 
awarded the benefit sought, and such claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 
490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required as to this matter, because the purpose for which 
such notice was intended to serve has been fulfilled.  Id.  
Also, it is of controlling significance that, after awarding 
the Veteran service connection for left knee sprain and 
assigning an initial disability rating for this condition, he 
filed a notice of disagreement contesting the initial rating 
determination.  See 38 C.F.R. § 3.159(b) (2009) (amended to 
add subparagraph (3), which provides VA has no duty to 
provide section 5103 notice upon receipt of a notice of 
disagreement).  The RO furnished the Veteran a Statement of 
the Case that addressed the initial rating assigned for his 
left knee sprain, included notice of the criteria for a 
higher rating for that condition, and provided the Veteran 
with further opportunity to identify and submit additional 
information and/or argument, which the Veteran has done by 
perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105 (West 2002).  Under these circumstances, VA fulfilled 
its obligation to advise and assist the Veteran throughout 
the remainder of the administrative appeals process, and 
similarly accorded the Veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim(s) in this 
Board decision.  Rather, remanding this case back to the RO 
for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes private 
medical records, some Social Security Administration (SSA) 
records, VA outpatient treatment reports, VA examinations and 
statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).




Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

The Veteran's left knee sprain has been rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides 
that degenerative arthritis that is established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X- ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see also 38 
C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint). 

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his left knee 
sprain is worse than the assigned disability ratings have 
provided for.  The Veteran contends that his left knee is 
productive of instability, pain, weakness, limitation of 
motion, the use of a knee brace and a limitation of 
activities, including restricted walking for about fifty 
feet.  In a December 2008 RO hearing, the Veteran's wife 
testified that his knee was giving out, he had a popping 
sound in his knee three to five times a week and that his 
left knee condition has gotten worse in the last seven or 
eight years.  

During a November 2009 VA Central Office hearing, the Veteran 
reported that during his VA examinations in 2008 and 2009, he 
was on a table while he was evaluated for instability and as 
he had never fallen due to his left knee while on a table, 
the findings of no instability during these examinations did 
not relate to his functional instability.  He also testified 
that he was misunderstood by a VA examiner that he had run a 
Marine Corps Marathon in 2006, when he only participated in a 
volunteer capacity.  The Veteran reported that he was taking 
medication, Naproxen, for the pain in the left knee.  He 
stated that due to his left knee sprain, his activities were 
restricted, including walking, going up and down stairs, 
stooping or squatting.  Finally, the Veteran testified that 
his reported symptoms, including instability, pain, weakness, 
limitation of motion and a limitation of activities, have 
been present since he filed his claim in 1998.  

Private and VA medical records from June 1997 to May 2009 
reflect that the Veteran was originally diagnosed with 
osteoarthritis in October 1996 at the VA, which was listed as 
an active problem in the VA records throughout this period 
and was noted in the sacroiliac (SI) joints and status post 
right knee arthroscopy.  During this period, the Veteran also 
reported history of surgery on the left knee.  These records 
also reflect that, while the Veteran continually complained 
of and sought treatment for problems involving the hands, 
wrists, shoulders, hips, back, chronic headaches, narcolepsy, 
neurological disorders, residuals of head trauma, sleep 
disorder, hypersomnolence, allergic rhinitis and sinusitis, 
there were no complaints of problems or treatment for the 
left knee in until July 2007.  

An October 1996 VA outpatient treatment report reflects that 
an examination of the extremities was noted to have no edema 
and no other abnormalities were noted.  In May 2000 and 
September 2001 VA outpatient treatment reports, the Veteran's 
gait was noted as normal and steady, although no findings or 
complaints of the left knee were noted at any of these times.  
In an August 2003 VA outpatient treatment report, an 
examination of the extremities was noted to have no edema and 
no other abnormalities were noted.  In an April 2004 private 
medical record, the Veteran's gait was noted as normal.  

Private medical records from April 2003 to April 2004 also 
reflect that the Veteran was hospitalized for several 
disabilities including left elbow/arm pain, neck pain, low 
back pain, eye pain, numbness in the upper extremities, 
dizziness, abdominal pain, a fall on the left elbow, chest 
pain, pain in the right shoulder and pain in the right wrist 
and elbow.  In a May 2003 private medical report, while the 
Veteran was treated the hospital for a fall which hurt his 
back, neck and left elbow, a notation of "hernia repair, 
right shoulder surgery and left knee" was also noted on the 
bottom of his triage assessment, although no additional 
notation related to the left knee was noted at any time 
during his May 2003 hospital treatment.  

VA outpatient treatment reports reflect that the Veteran was 
treated for complaints of left knee pain in July 2007, March 
2009 and April 2009.  In September 2008 VA outpatient 
treatment reports, an examination of the extremities was 
noted to have no edema, no other abnormalities of the 
extremities were noted and the Veteran was noted to have a 
normal gait.  In April 2009, the Veteran complained of left 
hip and leg pain, at which time an examination of the 
extremities revealed, the use of a knee sleeve, no effusion 
of the knee, good range of motion, and a normal gait.  At 
this time, the Veteran was diagnosed with left knee pain and 
a hinged brace for the left knee was ordered from 
prosthetics.  

In a May 2008 VA examination, the Veteran reported having two 
arthroscopic surgeries on the left knee in 1985 and in the 
1990's.  He stated that his symptoms included pain which was 
constant, severe, sharp and nonradiating.  The Veteran 
reported flare-ups occurred about three times in the last 12 
months and lasted for three days each time.  No limitation of 
motion was reported with each flare-up.  He stated that his 
left knee was getting worse and that he was taking 
medication, Naproxen, and using a knee brace to treat the 
left knee.  The Veteran reported that the effects on his 
current occupation of landscaping, included problems with 
walking, lifting and carrying which caused pain, however, he 
was on disability due to narcolepsy since 1991.  No missed 
work in the past year or effect on activities of daily living 
were reported at this time.  Subjective symptoms included 
giving away, pain, stiffness, locking episodes and the effect 
on motion of one or more joints.  The Veteran reported no 
deformity, instability, weakness, dislocation or subluxation, 
effusion, swelling, heat or redness at this time.  Functional 
limitations were reported with standing and walking, as 
standing was limited to 10 minutes and walking was limited to 
one block.  

A physical examination of the left knee reflects that the 
weight bearing joint was affected and the Veteran's gait was 
described as a mild limp on the left knee.  Tenderness in the 
medial femoral condyle, lateral ligament and popliteal fossa 
was noted.  There was no finding of abnormal weight bearing, 
deformity or instability.  The range of motion of the left 
knee reflected flexion to 135 degrees with pain at 125 
degrees and extension to zero degrees with no pain.  With 
repetition, there was no additional limitation due to pain, 
fatigue, weakness or a lack of endurance.  No loss of bone, 
inflammatory arthritis, joint ankylosis or indication of leg 
shortening was noted.  A February 26, 2008 x-ray of the left 
knee was reviewed by the VA examiner and revealed moderate 
knee effusion with moderate medial compartment 
osteoarthritis, mild patellofemoral compartment cost 
arthritis and no acute bone findings.  The Veteran was 
diagnosed with degenerative joint disease of the knee.  The 
examiner also concluded that the Veteran's left knee injury 
from service would be chronic and continue to worsen with 
age.  

In a February 2009 VA examination, the Veteran reported that 
his left knee had increased pain with cold weather and had 
gotten progressively worse.  The examiner noted that the 
Veteran retracted a statement about having run a marathon in 
2006.  The Veteran used medication for his left knee 
including Naproxen and Oxycodone with good response.  He 
reported that his left knee symptoms included pain, 
stiffness, decreased speed of joint motion, tenderness due to 
inflammation and difficulty with fully extending the knee.  
The examiner noted however, that the Veteran was able to 
fully extend the knee slowly as he was able to do when 
walking or he would have had an unusually extreme gait.  The 
Veteran also reported that his left knee condition affected 
the motion of the knee joint.  Functional limitations 
included the inability to stand for more than a few minutes 
and the ability to walk only one-fourth of a mile.  The 
Veteran also reported that he used a brace for the left knee 
except for when he was in bed.  No symptoms of deformity, 
giving way, instability, weakness, incoordination, 
dislocation, subluxation, locking, effusion or flare-ups of 
joint disease were reported.  

A physical examination revealed that the weight bearing joint 
was affected and the Veteran had an antalgic gait.  Objective 
findings of the left knee included guarding of movement which 
was noted when straitening the knee, which could be done 
slowly, and when fully extended.  The physical examination 
reflected no findings of crepitation, clicks or snaps, 
grinding, instability, any knee abnormalities or bumps 
consistent with Osgood-Schlatter's disease.  Range of motion 
findings of the left knee revealed flexion to 50 degrees and 
normal extension to zero (0) degrees.  The examiner noted 
that there was objective evidence of pain with active motion 
on the left side; however, there was no objective evidence of 
pain following repetitive motion or additional limitation 
after three repetitions of range of motion.  Joint ankylosis 
was not found.  The examiner noted that the Veteran was very 
muscular, worked out as much as he could, had the body build 
of a 30 year old weight lifter and his leg flexion was 
somewhat limited by his large muscles in his legs.  The 
examiner also reported that the left leg extended fully to 
zero (0) degrees more slowly than usual.  X-rays taken in 
February 2009 revealed a negative impression of the left knee 
with no findings noted.  The Veteran reported that he was 
currently unemployed but not retired and had been unemployed 
for 10 to 20 years due to a head injury and residuals 
thereof.  The Veteran was diagnosed with left knee sprain and 
no significant effects on his usual occupation were noted.  
The Veteran also reported that his left knee sprain had a 
moderate affect on his chores, exercise and recreation, a 
mild affect on his shopping, prevented his participation in 
sports and had no effect on travel, feeding, bathing, 
dressing, toileting, grooming or driving.

After a careful review of the record and for the reasons 
discussed below, the Board finds that the Veteran's current 
left knee sprain more nearly approximates the criteria for an 
initial 10 percent disability rating, but no higher, for the 
entire period of the appeal, from June 29, 1998.  See 
Diagnostic Codes 5003, 5257, 5260, 5261.  In this regard, the 
Board observes that while the record reflects no complaints 
or treatment for the left knee until July 2007 and no range 
of motion findings or stability tests were noted prior to May 
2008, the Veteran complained of pain in the left knee since 
he filed his claim in June 1998 and the May 2008 VA 
examination provided x-ray evidence of osteoarthritis of the 
left knee with some limitation of flexion to 135 degrees with 
pain at 125 degrees.  Therefore, the Board finds that, on 
balance and resolving all doubt in favor of the Veteran, his 
left knee sprain more nearly approximates a 10 percent 
disability rating under Diagnostic Code 5003, as the medical 
evidence of record, demonstrating osteoarthritis with some 
objective evidence of limitation of motion that is 
noncompensable, objectively confirms the Veteran's subjective 
complaints of pain in the left knee since he filed his claim 
in June 1998.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990); 38 C.F.R. § 4.71a, Diagnostic Code 5003; see also 38 
C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

With respect to the Veteran's statements and testimony that 
instability in the left knee has existed since 1998, the 
Board observes that while the Veteran reported symptoms of 
giving way in the left knee in May 2008, he also specifically 
reported no instability within his subjective complaints in 
both the May 2008 and February 2009 VA examinations and 
reported no subjective complaint of giving way of the left 
knee in the February 2009 VA examination.  Moreover, the VA 
examinations do not reflect any objective findings of 
subluxation or instability that would warrant a separate 
disability rating under Diagnostic Code 5257.  See 38 C.F.R. 
§ 4.71a.  

The Board also finds that the evidence is not clinically 
characteristic of limitation of motion or moderate 
subluxation or instability that is required for the 
assignment of a higher 20 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, 5257.  In 
this regard, the Board notes that the objective findings of 
record did not reflect any evidence of limitation of motion 
with flexion to 30 degrees or less, extension to 15 or less 
or any subluxation or instability in the left knee.  During 
this period, VA outpatient treatment reports and VA 
examinations from May 2008 and February 2009 reflect that the 
Veteran's left knee was productive of osteoarthritis, 
subjective pain, subjective stiffness, subjective locking, 
decreased speed of joint motion, tenderness from 
inflammation, guarding of movement, flexion ranging from 50 
to 125 degrees, extension to 0 degrees, objective evidence of 
pain with active motion, no findings of subluxation or 
instability, a gait ranging from a mild limp to an antalgic 
gait and moderate knee effusion by x-ray.  The Board also 
notes that an April 2009 VA outpatient treatment report 
revealed no effusion of the left knee, a good range of 
motion, a normal gait and the use of a knee sleeve and a 
hinged brace for the left knee, with no findings of 
instability or subluxation either reported or found at this 
time.  As such, the Board finds that the Veteran's left knee 
sprain was productive of some limitation of motion and 
arthritis which is adequately compensated for under the 10 
percent rating assigned.  

Even considering the Veteran's subjective complaints of pain, 
the medical evidence of record did not note any additional 
limitation of motion demonstrated upon repetitive motion that 
would support an evaluation in excess of the 10 percent 
presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.40 (2009); see also 38 C.F.R. §§ 4.45, 
4.59 (2009).  Thus, the preponderance of the evidence is 
against a disability rating in excess of 10 percent for left 
knee sprain.

The Board has also considered whether there are other 
appropriate diagnostic codes for application.  However, as 
the Veteran's service-connected left knee sprain does not 
reflect ankylosis, dislocation or removal of cartilage or an 
impairment of the tibia or fibula, Diagnostic Codes 5256, 
5258, 5259 and 5262 do not apply.  See id.  

Resolving all doubt in the Veteran's favor, the Board finds 
that, as the medical evidence of record supports the 
Veteran's claim for an initial compensable disability rating 
for left knee strain from June 29, 1998, an initial 10 
percent disability rating from June 29, 1998, but no higher, 
is warranted under Diagnostic Code 5003.

Finally, the Board also finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule and to warrant assignment of a higher 
rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).  
There is simply no showing that the Veteran's service 
connected left knee sprain, alone, has resulted in marked 
interference with his employment status beyond that 
interference contemplated by the assigned rating.  In this 
regard, the Board specifically refers to the May 2008 
examination report, which indicates that the Veteran is 
currently employed and that despite his left knee problems he 
has not missed work in the past year and has been able to 
maintain is current ability to work.  There is likewise no 
showing that the Veteran's left knee disability has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  Hence, the Board determines that 
criteria for submission for assignment of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1), are not met.


ORDER

An initial disability rating of 10 percent, from June 29, 
1998, for left knee sprain is granted, subject to the 
provisions governing the award of monetary benefits.

An initial disability rating in excess of 10 percent for left 
knee sprain is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


